UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number: 000-52983 VGTEL, INC. (Exact name of Registrant as specified in its charter) State of New York (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 400 Rella Blvd.Suite 174 Suffern, NY 01-0671426 (Address of principal executive offices) (Zip Code) 845-368-0110 Registrant’s telephone number, including area code: Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes xoNo VGTel, Inc. had 12,244,489shares of common stock outstanding on August 22, 2011. Explanatory Note This Amendment #1 to our 10Q Report for the Quarter Ended June 30, 2011, file on August 22, 2011 is solely to add the XBRL Interactive Data to the 10Q report. ITEM 6. EXHIBITINDEX TO ANNUALREPORT ON FORM10-K Exhibit Number Description Incorporated by Reference to: Filed Herewith 1 Articles of Incorporation Exhibit 3.1to the Company’s Registration Statement on Form SB-2, filed May 23, 2006 2 By Laws Exhibit 3.3to the Company’s Registration Statement on Form SB-2, filed May 23, 2006 3 Amended Articles of Incorporation Exhibit 3.2 to the Company’s Current Report on Form 8-K, filed on January 3, 2011 4 Stock Purchase Agreement Exhibit 10.1 to the Company’s Current Report on Form8K/A, filed on February 11, 2011 5 2011 Equity Incentive Plan Exhibit 10.2 to the Company’s Form 10-K for the period ending March 31, 2011, filed August 17, 2011 6 Amended Articles of Incorporation Exhibit 3.4 to the Company’s Form 10-K for the period ending March 31, 2011, filed August 17, 2011 7 Letter from Venture to VGTel Exhibit 99.1 to the Company’s Current Report on Form 8-K, filed on July 29, 2011 8 Letter to Larry Harris from VGTel Exhibit 99.2. to the Company’s Current Report on Form 8-K, filed on July 29, 2011 Certification of Joseph Indovina Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. X Certification of Joseph Indovina Chief Executive Officer, Chief Financial Officer, Principal Accounting Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002. X XBRL Interactive Data X SIGNATURES Pursuant to the requirements of Section 13 of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VGTel, Inc. Date:August24, 2011 By: /s/ Joseph Indovina Joseph Indovina Executive Vice President, Principal Executive Officer VGTel, Inc. Date:August24, 2011 By: /s/ Joseph Indovina Joseph Indovina Principal Financial Officer VGTel, Inc. Date:August24, 2011 By: /s/ Joseph Indovina Joseph Indovina Principal Accounting Officer
